DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sakahura et al. (WO2016/199790 A1 using US 10,118,148 B2 as English equivalent document).
The applied reference has common inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding Claim 1, Sakakura et al. reference discloses a reactor comprising: 
(Figure 1, numeral 7 and Figure 4, numeral 17); 
a second flow channel through which a heat medium flows, the second flow channel being stacked parallel to the first flow channel (Figure 1, numeral 9 and Figure 5, numeral 31); 
an introduction port open in a direction intersecting with the second flow channel to introduce the heat medium (Figure 5, numeral 53); and 
a catalyst body provided in the first flow channel to promote an exothermic reaction of the reaction fluid (Figure 3, numeral 41), 
wherein, when a first reference position is presumed to be defined by a straight line in contact with a first open end of the introduction port on a side bent toward the second flow channel and extending in the direction intersecting with the second flow channel, and a second reference position is presumed to be defined by a straight line in contact with a second open end of the introduction port on an opposite side of the first open end and extending in the direction intersecting with the second flow channel (Figures 4 and 5, M and HC), 
at least part of the catalyst body is provided at least either in a region defined between the first reference position and the second reference position, or in a region defined between the second reference position and an inlet position of the first flow channel (Figures 2 and 3, numeral 41).
Regarding Claim 4, Sakakura et al. reference discloses the reactor according to claim 1, wherein the catalyst body comprises a plurality of catalyst bodies provided in the first flow channel (Figures 2 and 3, numeral 41).
Allowable Subject Matter
Claims 2-3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claims 2 and 3, Sakakura et al. reference discloses the reactor according to claim 1, except for a third flow channel through which a refrigerant flows and a fourth flow channel through which a refrigerant flows. There is no motivation/suggestion to modify the reactor of Sakakura et al. with the third and fourth flow channels since the reactor of Sakakura et al. only has two flow channels stacked on top of each other in parallel.
Regarding Claim 5, Sakakura et al. reference discloses the reactor according to claim 4, wherein: at least one of the catalyst bodies is provided in a region on one side based on the first reference position; and at least another one of the catalyst bodies is provided in a region on another side based on the first reference position. There is no motivation/suggestion to modify the reactor of Sakakura et al. with the claimed catalyst bodies arrangement since the first reference position of the reactor of Sakakura et al. is at one end of the introduction port.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY-TRAM NGUYEN whose telephone number is (571)270-3167. The examiner can normally be reached M-W, 7:00am - 3pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUY TRAM NGUYEN/              Examiner, Art Unit 1774